DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Response to Arguments
Applicant’s arguments filed 17 March 2022, with respect to the rejection under 35 USC 101 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 20 are allowed because the prior art of record fails to teach or suggest alone or in combination selecting a memory access request in a first command sub-queue, the first command sub-queue configured to store memory access requests for multiple ranks of a memory channel; selecting a memory access request in a second command sub-queue, the second command sub-queue configured to store memory access requests for multiple ranks of the same memory channel; selecting a memory access request from among the first memory access request and the second memory access request; and dispatching the selected memory access request to the memory channel, as required by independent claims 1, 6, and 13, in combination with the other claimed limitations (emphasis added).  Support for the above limitations can be found at least in paragraphs [0052] – [0058] of the originally filed specification.  The differences between the claimed invention and US Patent No. 7,366,854 are clearly pointed out in Applicants remarks filed 17 March 2022.  US Patent No. 10,949,121 (hereinafter Takano) teaches a memory system having a plurality of sub-queues storing commands for a memory channel and a plurality of command selectors/arbiters for choosing commands from the plurality of command sub-queues to send to the memory channel.  However, Takano does not teach that each of the command sub-queues store memory access requests for multiple ranks of the memory channel, as required by independent claims 1, 6, and 13.
Claims 2 – 5, 7 – 12, and 14 – 20 are also allowed because of their dependency, either directly or indirectly, upon one of allowed independent claim 1, 6, or 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD B FRANKLIN/Examiner, Art Unit 2181                                                                                                                                                                                                        
/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181